Title: To George Washington from John Hancock, 4–8 April 1777
From: Hancock, John
To: Washington, George



Sir,
Philada April 4[-8]th 1777.

The enclosed Resolves of Congress, which I have the Honour of transmitting, will naturally claim your Attention from their great Importance.
The Regulations relative to the Payment of the Troops and the Department of the Paymaster General, will I hope be the Means of introducing Order and Regularity into that Part of the Army; where, it must be confessed, they were extremely wanted.
General Gates having laid before Congress the Proceedings and Sentence of a Court Martial on a certain James Molesworth who was accused and found guilty of being a Spy, they immediately approved the same. He has since suffered the Punishment due to his Crime. From his repeated Confession, it appears, that Mr Galloway was extremely active in engaging him to undertake this infamous Business, and was the Person employed to make the Bargain with him. He says indeed, Lord Howe was present: but from the Description he gave of his Person, it is supposed he must be mistaken.

The Congress have directed Genl Gates to take Genl Fermoy with him to Ticonderoga, and such other french Officers as he may think proper. Genl St Clair being ordered to Ticonderoga, but previously to repair to this City to wait the further Order of Congress, you will please to direct him to repair here accordingly as soon as possible. I have the Honour to be with the most perfect Esteem & Respect Sir Your most obed. & very hble Serv.

John Hancock Presidt


P.S. April 7th. Since writing the foregoing, Congress has passed sundry other Resolves, which I enclose, and to which I beg Leave to refer your Attention.
The Hospital Departmt will be perfected this Day, & shall be Transmitted to you immediately after.

